DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 12/10/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 10 and 17) of the instant application have been amended to recite an invention of configuring a first branch and a second branch to receive same signal from a front-end circuitry. The first branch comprises a first sampler and the second branch comprises a second sampler. A first crossover tap value is determined to change a first output of the first sampler. A second crossover tap value is determined to change a second output of the second sampler. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 10 and 17. Specifically, the examiner’s best prior art by Raghavan et al (US 2012/0027074 A1) does not teach “the first crossover tap value is determined based at least in part on a first sweep of values” and “the second crossover tap value is determined based at least in part on a second sweep of values”, as recited in claims 1, 10 and 17. 
Therefore, claims 1, 10 and 17 are considered distinct from prior art and are allowable. Since claims 2-9 are depending on claim 1, claims 11-16 are depending on claim 10, and claims 18-20 are depending on claim 17, the dependent claims become allowable accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LIHONG YU/Primary Examiner, Art Unit 2631